Title: From George Washington to James McHenry, 4 March 1799
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon March 4th 1799

I have been duly favoured with your letter of the 12th ultimo—and am much obliged by your kind attention to the business which I desired McAlpin to execute for me.
Enclosed is a letter from Mr Alexr A. Peters requesting to be appointed Surgeon or Lieutt in the Army—also one addressed to yourself which came to my hands by the last Mail. I am dear Sir, with due respect & esteem, Your mo. ob. st
